Citation Nr: 1031462	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  04-14 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
other than posttraumatic stress disorder.

2.  Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan, Counsel




INTRODUCTION

The Veteran served on active military duty from July 1966 to May 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and February 2006 Board 
remand.

The issue of entitlement to service connection for a psychiatric 
disorder, other than posttraumatic stress disorder (PTSD), is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence of record contains a diagnosis of PTSD based upon a 
substantiated in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2009); Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 
41,092 (July 15, 2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board finds that there has been 
substantial compliance with its previous February 2006 remand.  
The AMC submitted the Veteran's alleged stressor to the Joint 
Services Records Research Center (JSRRC), obtained VA medical 
records, and readjudicated the claim.  The AMC did not provide 
the Veteran with an examination, but the Veteran's stressor was 
not verified, and the remand directives requested an examination 
only if the stressor was verified.  See D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) (holding that there must be substantial 
compliance with the terms of a Court or Board remand).  

As an initial matter, because the Veteran's claim for service 
connection for PTSD is being granted in full, VA's statutory and 
regulatory duties to notify and assist are deemed fully 
satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Generally, service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection for PTSD requires:  (1) 
medical evidence establishing a diagnosis of the disorder; (2) 
credible supporting evidence that the claimed in-service stressor 
occurred; and (3) a link established by medical evidence, between 
current symptoms and an inservice stressor.  38 C.F.R. § 
3.304(f).  The PTSD diagnosis must be made in accordance with the 
criteria of Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  38 C.F.R. § 4.125(a).

Recent regulatory amendments changed the evidentiary standards 
regarding stressors based on a Veteran's fear of hostile military 
or terrorist activity.  See Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 
13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected 
by 75 Fed. Reg. 41,092 (July 15, 2010).  These amendments are 
applicable to the Veteran's appeal.  See 75 Fed. Reg. 39,843 
(stating that the amendments are applicable to appeals currently 
before the Board that have not yet been decided).  

Lay evidence may establish an alleged stressor may where:  1) the 
stressor is related to the Veteran's fear of hostile military or 
terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-
contracted psychiatrist or psychologist, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the claimed stressor; 
3) the stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and 4) there is no clear 
and convincing evidence to the contrary.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852.  Fear of hostile military or terrorist activity 
occurs where a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or threatened 
death or serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to the event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852.

Here, the Veteran alleges that when his unit went to Vietnam in 
1968, to the northern part of South Vietnam, many of the unit's 
boats were hit by enemy fire, although he could not remember the 
names of any of the dead.  He stated that he had to avoid enemy 
fire and rockets in foxholes and that he was scared and thought 
he was going to die.  He reported that one of his duty 
assignments was in a supply unit at Utah Beach, where craft with 
supplies arrived.

The Veteran's service personnel records (SPRs) indicate that his 
military occupational specialty was a seaman and harborcraft 
operator and that beginning on January 13, 1968 he was with the 
165th Transportation Company (Light Amphibian).  The SPRs 
indicate that the Veteran was stationed in Vietnam from March 29, 
1967 to August 9, 1967 and in Thailand from August 10, 1967 to 
March 18, 1968.  The Veteran returned to Vietnam on March 19, 
1968 and remained there until May 5, 1968.  The SPRs also 
indicate that the Veteran participated in the Vietnam 
Counteroffensive Phase II and that he received the National 
Defense Service Medal, the Vietnam Campaign Medal, and the 
Vietnam Service Medal.  

The JSRRC obtained a 165th Transportation Company history 
covering June 1966 to December 1968.  The JSRRC was asked to 
verify the Veteran's alleged stressors for January and February 
1968.  The Board notes that the Veteran was not stationed in 
Vietnam during that time period.  The JSRRC stated that the 
Company was deployed to Thon My Thuy, Republic of Vietnam (in an 
area known as Wonder Beach), on March 25, 1968, and left there in 
September 1968 and thus it could not verify the stressors alleged 
to have occurred in January and February 1968.

The Veteran submitted an internet article from an Army website 
(the Transportation School located at Fort Eustis website) that 
stated that the 165th Transportation Company sailed from Thailand 
to Vietnam in February 1968, to participate in a Logistics on the 
Shore (LOTS) operation.  This operation required that the 
participants unload cargo from larger ships to smaller ships to 
take the cargo to shore.  The article stated that the unit was 
subject to enemy fire and harassment immediately upon arrival in 
Vietnam, while attempting to set up a base of operations on a 
beach deep in hostile territory.  The article also indicated that 
the unit was subject to constant enemy attacks while conducting 
operations in the Wunder Beach area and that the entire operation 
was in support of the 1st Cavalry Division during Operations 
Pegasus and Delaware to break the siege of Khe Sanh.  

At a March 2003 VA PTSD examination, the examiner diagnosed PTSD.  
The Veteran reported that while in Vietnam, he was so scared of 
dying when his unit was being hit with rockets that he wet 
himself.  The examiner noted that the Veteran's alleged stressors 
were events "in which he was at significant personal risk and 
danger of imminent death or harm" and that the Veteran's 
memories of these experiences formed a prominent part of his 
recurring symptoms.  The examiner concluded that if the stressors 
were documented, the PTSD diagnosis might be sustained.   In a 
September 2004 VA medical record, a VA psychiatrist diagnosed 
PTSD.  In a September 2004 letter, a VA psychologist diagnosed 
PTSD.  

Here, the Board finds that the evidence of record supports the 
Veteran's claim for service connection for PTSD.  First, under 
the new regulations, the Veteran's in-service stressor has been 
substantiated by his competent lay statements.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  The 
Veteran's alleged stressors are related to the fear of hostile 
military activity - his unit being hit by enemy fire.  The March 
2003 VA psychiatrist essentially found that the alleged stressors 
were adequate to support a PTSD diagnosis and that the Veteran's 
symptoms are related to his alleged stressors.  Although the 
examiner did not expressly state that the Veteran's response 
involved a state of fear, helplessness, or horror, the examiner 
found that the Veteran's current symptoms are due to the memories 
of the in-service stressors and noted that the Veteran reported 
that he was so afraid of death that he wet himself.  The 
Veteran's alleged stressors of enemy fire upon his unit's boats 
and on land while hiding in foxholes are consistent with the 
places, types, and circumstances of his service.  The SPRs 
reflect that he was in Vietnam in from March 19, 1968 to May 5, 
1968, as a seaman and harborcraft operator with the 165th 
Transportation Company - a light amphibian company.  The Army 
website information indicates that the 165th Transportation 
Company conducted a LOTS operation in that time period which was 
subject to enemy fire immediately upon arrival in Vietnam and 
thereafter while trying to set up a base on the beach.  Finally, 
the record does not contain clear and convincing evidence to the 
contrary.  Accordingly, the Veteran's in-service stressor is 
considered verified.  

Second, the Board notes that the March 2003 VA PTSD examination 
contains a diagnosis of PTSD in accordance with the DSM-IV and 
the VA examiner linked the Veteran's symptomatology to his in-
service stressors.  38 C.F.R. §§ 3.304(f); 4.125(a).  Thus, there 
is an in-service stressor, a proper diagnosis of PTSD, and a 
medical opinion linking the stressor with the PTSD diagnosis.  
38 C.F.R. §§ 3.304(f).  Accordingly, and resolving all reasonable 
doubt in favor of the Veteran, service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD is granted.




REMAND

Although the Board regrets further delay in the adjudication of 
this appeal, remand is required to obtain compliance with VA's 
duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA's duty to assist requires an examination be provided in 
certain circumstances.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Although a PTSD examination was provided in March 
2003, it is inadequate regarding the Veteran's claim of 
entitlement to service connection for any non-PTSD psychiatric 
disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(noting that where VA provides the veteran an examination in a 
service connection claim the examination must be adequate).  The 
examination did not provide an etiological opinion regarding any 
of the Veteran's diagnosed non-PTSD psychiatric disorders.  
Moreover, the Board has now granted service connection for PTSD, 
and it isn't clear which psychiatric symptoms are due to which 
disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(holding that where it is not possible to distinguish the effects 
of a nonservice-connected disorder from those of a service-
connected disorder, the reasonable doubt doctrine dictates that 
all symptoms be attributed to the service-connected disorder).
 
Additionally, even if an examination had not been provided, an 
examination is now necessary.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  An 
examination is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) establishes 
that the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Here, service treatment records note complaints of depression.  
It was noted that the Veteran was not suicidal, but was slightly 
schizoid.  The medical evidence of record includes current 
diagnoses of PTSD, schizophrenia, and depressive disorder.  
Moreover, in September 2004 and December 2006 VA medical records, 
and at the March 2003 VA PTSD examination, the Veteran asserted 
that he has had depression, anger, lack of focus, and nightmares 
since his time in Vietnam.  Thus, there are currently diagnosed 
psychiatric disorders, in-service complaints, and an indication 
that a currently diagnosed psychiatric disorder may be associated 
with service.  Accordingly, an examination and etiological 
opinion must be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a mental health 
examination to determine the nature and 
etiology of any non-PTSD psychiatric disorder 
found.  All pertinent symptomatology and 
findings must be reported in detail.  All 
indicated tests and studies must be 
performed.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with the 
examination.  The examiner must review all 
the evidence of record, including the 
Veteran's service treatment records.  After a 
review of the entire evidence of record and 
mental examination of the Veteran, the 
examiner must render an opinion as to whether 
the Veteran currently has any non-PTSD 
psychiatric disorders.  If the examiner does 
not render any psychiatric diagnoses, or does 
not render diagnoses of depressive disorder 
and schizophrenia, an explanation must be 
provided, to include a discussion of the 
previous diagnoses of these psychiatric 
disorders in the claims file.  

Regarding each currently diagnosed non-PTSD 
psychiatric disorder, the examiner must 
provide an opinion as to whether that 
disorder is more or less likely as not 
related to active military service, to 
include the symptoms of depression exhibited 
during active service.  The examiner must 
also indicate which symptoms are related 
solely to the non-PTSD psychiatric disorders 
and which are related to the Veteran's PTSD.  
If no such distinction can be made, the 
examiner must so state and provide a 
supporting explanation.  A complete rationale 
for any opinion expressed must be included in 
the examination report.  If an opinion cannot 
be provided without resort to speculation, 
the examiner must provide supporting 
rationale for that statement.

2.  Notify the Veteran that it is his 
responsibility to report for any scheduled 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

3.  Review the examination report to ensure 
that it is in complete compliance with the 
directives of this remand.  If the report is 
deficient in any manner, the AMC must 
implement corrective procedures.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


